Citation Nr: 1606116	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  12-26 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the reduction in the evaluation from 30 percent to noncompensable for bilateral pes planus with hallux valgus and degenerative changes of the big toe, effective November 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from May 1981 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the Board at an October 2015 hearing.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. An August 2010 rating decision reduced the evaluation for the Veteran's service-connected bilateral pes planus with hallux valgus and degenerative changes of the big toe ("bilateral foot disability") from 30 percent to zero percent, effective November 1, 2010.

2. As of November 1, 2010, the 30 percent evaluation for the Veteran's bilateral foot disability had been in effect for more than ten years.

3. The RO's decision to reduce the Veteran's evaluation from 30 percent to zero percent was based on a single VA examination, and not all of the competent evidence of record supports a finding that her bilateral foot disability underwent sustained improvement.  


CONCLUSION OF LAW

The reduction of the disability evaluation for the Veteran's service-connected bilateral foot disability from 30 percent to zero percent was not proper, and the 30 percent disability evaluation is restored from November 1, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.21, 4.71a (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 2010, the RO proposed to reduce the Veteran's 30 percent evaluation for her bilateral foot disability to zero percent.  This reduction was accomplished in an August 2010 rating decision, effective November 1, 2010.  Initially, the Board observes 38 C.F.R. § 3.105 outlines a set of procedural safeguards governing rating reductions, which are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  
]
In the instant case, the RO procedurally complied with 38 C.F.R. § 3.105 regarding the manner in which appellant was given notice of the proposed rating reduction and the implementation of that reduction.  Notice of the proposed rating reduction, including the evidentiary basis for this proposal, was provided to the Veteran in February 2010.  This notice also informed the Veteran that she could submit additional evidence to show that the compensation payments should not be reduced and VA advised her of the right to request a pre-decisional personal hearing.  As the RO has fulfilled its procedural requirements set forth under 38 C.F.R. § 3.105 for rating reductions, the Board will now consider the propriety of the rating reduction.

At the time the reduction became effective, November 1, 2010, the 30 percent rating for the Veteran's bilateral foot disability had been continuously in effect for a period of over 10 years.  As such, the provisions of 38 C.F.R. § 3.344(a) and (b) are applicable.

The provisions of 38 C.F.R. § 3.344(a) and (b) provide that, where a Veteran's schedular rating has been both continuous and stable for five years or more, the rating may be reduced only if the examination upon which the reduction is based is at least as full and complete as the examination used to establish the higher evaluation.  A rating that has been in effect for more than five years will not be reduced on any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The rating agency must also take into consideration whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that she is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown v. Brown, supra; Kitchens v. Brown, 7 Vet. App. 320 (1995).

The previously assigned 30 percent evaluation was awarded by a September 2001 rating decision, which was based on a December 2000 VA contract examination.  The December 2000 examination report notes that, for the established diagnosis of pes planus bilaterally, while there was no radiographic evidence of definite pes planus, she did appear to have significant flat feet, with degenerative changes of the big toe with mild hallux valgus deformity.  A January 2001 addendum noted that an examination of the feet did not reveal any painful motion, edema, instability, weakness or tenderness.  Based on this examination, the September 2001 rating decision granted a 30 percent evaluation for the bilateral foot disability, specifically noting this evaluation was assigned "because of pain, degenerative changes of the big toes and calluses of the big toes."

The Veteran was provided a VA contract examination in June 2010.  The VA examiner noted that for the established diagnosis of bilateral pes planus with hallux valgus and degenerative changes of the big toe, there was no change in the diagnosis, and at this time the Veteran's condition is active.  The examiner noted subjective factors include pain, with objective evidence of a dynamic foot condition on examination with recurrent callouses bilaterally.

In this case, regardless of the length of time the 30 percent evaluation had been in place, and the associated procedural and evidentiary protections, the Board finds that the RO has not established sustained improvement in the Veteran's service-connected disability.  In this regard, while the RO may be correct in finding that the current state of the Veteran's disability does not meet the rating criteria for a 30 percent evaluation, the Veteran does not bear the responsibility to demonstrate that she is entitled to retain the higher evaluation.  Brown.  The September 2001 rating decision was explicit in its finding that the 30 percent evaluation was granted based on "pain, degenerative changes of the big toes and calluses of the big toes."  Quite simply, the report of the June 2010 VA contract examination contains both subjective and objective evidence that this symptomatology persists.  

The objective evidence of record does not allow a conclusion that there has been a sustained improvement in the Veteran's bilateral foot disability.  As such, the reduction of the 30 percent rating to zero percent, effective from November 1, 2010, was not proper.  Therefore, the requirements for restoration have been met.  See generally 38 C.F.R. § 3.344.


ORDER

Restoration of the 30 percent evaluation for bilateral pes planus with hallux valgus and degenerative changes of the big toe is granted effective November 1, 2010.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


